Citation Nr: 0628553	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-32 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date prior to December 2, 
1997, for the assignment of a 100 percent disability 
evaluation for posttraumatic stress disorder (PTSD) and a 
major depressive disorder with psychotic features.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which increased the veteran's rating for 
PTSD from 50 to 100 percent as of January 14, 2000.  The 
veteran appealed that decision to the Board for an earlier 
effective date for the assignment of a 100 percent rating.  
The Board remanded the case for development in October 2003, 
and that development was completed by the RO.  In a January 
2004 RO decision, the veteran was granted an earlier 
effective date of December 2, 1997, for the assignment of a 
100 percent rating for his service-connected psychiatric 
disability.  He continues to appeal to the Board for an 
earlier effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To allow the RO the initial adjudication 
of an inextricably intertwined issue.

The Board notes that the veteran has raised another issue 
that has not been developed for appellate review by the 
Board.  In particular, the veteran and his representative 
have contended that he was diagnosed and treated for a 
psychiatric disorder prior to December 2, 1997.  Liberally 
construed, these statements could be considered an informal 
claim for entitlement to an earlier effective date for the 
grant of service connection for PTSD.

The Board notes that the outcome of the issue currently on 
appeal could be affected by a decision on the claim for an 
earlier effective date for the grant of service connection 
for PTSD.  As such, the unadjudicated claim is inextricably 
intertwined with the earlier effective date claim currently 
on appeal.  For this reason, the claim for an earlier 
effective date for the grant of service connection must be 
adjudicated prior to resolution of the claim for an earlier 
effective date for the assignment of a 100 percent disability 
evaluation for PTSD.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Therefore, the Board finds that the claim for 
an earlier effective date for the grant of service connection 
for PTSD is reasonably raised by the record on appeal, is 
inextricably intertwined with the issue on appeal, and 
requires formal adjudication by the RO.  Accordingly, a 
remand is required for the RO to adjudicate the inextricably 
intertwined issue.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
the Board's concludes that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must develop and formally 
adjudicate the issue of entitlement to 
an earlier effective date for the grant 
of service connection for PTSD.  Prior 
to adjudication of this claim, the RO 
must ensure that there has been 
compliance with VA's duty to notify and 
to assist the veteran in connection with 
this issue.  The veteran should be 
notified in writing of the resulting 
decision and his associated appellate 
rights.  The veteran should also be 
informed that this issue is not in 
appellate status, unless there is a 
notice of disagreement, statement of the 
case, and a substantive appeal for this 
particular issue. 

2.  Following its determination on the 
earlier effective date claim for the 
grant of service connection for PTSD, 
the RO should take appropriate action to 
address the issue of entitlement to an 
earlier effective date for the 
assignment of a 100 percent rating for 
PTSD.  If any determination remains 
adverse to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



____________________________
K. Parakkal
	                                                    Acting 
Veterans Law Judge, 
	                                                Board of 
Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


